MEMORANDUM **
Nereida Guerrero-Rodríguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the agency’s determination that Guerrero-Rodriguez failed to establish past persecution or a well-founded fear of future persecution on account of a protected ground, because Guerrero-Rodríguez testified that gang-members threatened her because she was suspected of reporting her cousin’s death to-police and because of her close relationship with her cousin. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.2001) (personal retribution is not persecution on account of a protected ground); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 744-47 (9th Cir.2008) (young men resisting gang violence not a particular social group and victimization for personal reasons does not constitute persecution on account of a political opinion). Accordingly, Guerrero-Rodriguez failed to establish eligibility for asylum.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.